Citation Nr: 1207047	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-24 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability evaluation for the residuals of recurrent hepatitis, also claimed as a liver condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the Veteran's claim of entitlement to a compensable disability rating for the residuals of recurrent hepatitis, claimed as a liver condition.  The Veteran submitted a notice of disagreement with this determination in March 2009, and timely perfected his appeal in July 2009.

In February 2010, the Veteran testified before the undersigned Veterans Law Judge, sitting in San Juan, Puerto Rico.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to a compensable disability rating for the residuals of recurrent hepatitis, claimed as a liver condition.

Duties to Notify and Assist

The Veteran was initially granted entitlement to service connection for this condition in 1981, and assigned a noncompensable disability rating.  The Veteran filed his present claim for a compensable disability rating in April 2008.  VA has not fulfilled its duties to notify and assist the Veteran with regard to this claim.  
Under the Veterans Claims Assistance Act of 2000, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court has also held that, to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit overruled Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  VA has not yet provided the Veteran with appropriate notice, compliant with the holding in Vazquez-Flores III.

VA Treatment Records

During his Travel Board hearing, the Veteran specifically indicated that he had not received any treatment for his service-connected hepatitis outside of the VA medical system.  See Travel Board Hearing Transcript, February 11, 2010, p. 4.  The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the Court held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  The most recent VA treatment records associated with the Veteran's VA claims file are dated in November 2008.  The AMC must obtain any outstanding treatment records from this date to the present.

VA Compensation Examination

The Veteran is currently service-connected for the residuals of hepatitis, which has been assigned a noncompensable disability rating under Diagnostic Code 7345.  He was last afforded a VA examination for this condition in July 2008.  Review of the Veteran's subsequent VA treatment records reveals that he continued to complain of fatigue and right upper quadrant pain following the July 2008 VA examination.  Review of that examination report does not appear to address all of the criteria set forth under the relevant Diagnostic Code, to determine if the Veteran's hepatitis had increased in severity.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  The Board does not find the July 2008 VA compensation examination to be adequate.

Further, the Board notes that the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of a veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  As the Veteran was last afforded a VA compensation examination more than three years ago, a new examination must be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must provide the Veteran with notice of VA's duties to notify and assist him, consistent with the holding in Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  Specifically, the AMC should inform the Veteran of the following:

a)  To substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability;

b)  A disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 

c)  Provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  
2.  The AMC must obtain any outstanding VA treatment records for the Veteran, dated from November 2008, to the present.  Any response received in association with this request should be memorialized in the Veteran's VA claims file.

3.  Thereafter, the AMC must scheduled the Veteran for a new VA compensation examination specifically to determine the current level of severity of his service-connected residuals of hepatitis.  The physician must thoroughly review the Veteran's VA claims file, as well as a complete copy of this remand, in conjunction with the examination.  The examination report should reflect that this has been accomplished.  All indicated tests and studies, to include serologic testing, are to be performed.  The VA examiner should specifically address the following:

a)  Does the Veteran suffer from chronic liver disease with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period?

b)  Does the Veteran suffer from chronic liver disease with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period?

c)  Does the Veteran suffer from chronic liver disease with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period?

d)  Does the Veteran suffer from chronic liver disease with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly?

e)  Does the Veteran suffer from chronic liver disease with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain)?

All responses should be thoroughly supported by the record and the examination report should be typed.

4.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

